Citation Nr: 9904106	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-23 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to service connection for a 
seizure disorder.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May to October 1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the claim of entitlement to service 
connection for a seizure disorder.  VA received the veteran's 
notice of disagreement in April 1996, and a statement of the 
case was issued that month.  The veteran's substantive appeal 
was received in May 1996.  The Board remanded this case for 
further development in March 1998.  For reasons stated below, 
the matter is being REMANDED for further development. 


REMAND

As stated in the Introduction, the Board remanded the case in 
March 1998 for further development.  In that remand, the 
Board noted that when the veteran's service medical records 
were requested in 1979, none were available due to the 1973 
fire at the National Personnel Records Center (NPRC).  A 
letter to Walter Reed Army Medical Center was returned with a 
notation indicating no record of treatment there.  Recently, 
however, information from the Office of the Surgeon General 
indicates that the veteran was hospitalized (or a record was 
made) in October 1953 with a diagnosis of epilepsy; that this 
was not in line of duty; and that it had existed prior to 
entry on active military service.  In view of this, the Board 
determined that the hospital clinical records should be 
searched.  

According to the September 1998 supplemental statement of the 
case, the veteran completed and returned a NA Form 13055, and 
that the response was forwarded to NPRC for the records 
search.  The completed NA Form 13055 is not associated with 
the claims folder, although a notation on the request form 
submitted to NPRC (VA Form 21-3101) indicates that the form 
was attached.  Although the RO specifically requested that 
the clinical records were to be searched (that is, records 
filed with those of the hospital rather than the veteran), 
the NPRC response only addressed a search of morning reports.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should associate the completed 
NA Form 13055, referred to in the 
September 1998 supplemental statement of 
the case and the VA Form 21-3101, with 
the claims folder.

2.  The RO should request NPRC to search 
for the hospital's CLINICAL records of 
the veteran's treatment at Walter Reed 
Army Medical Center, with admission being 
in one of the months from May to October 
1953, and discharge in October 1953.  
Once obtained the records should be 
associated with the claims folder.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


